Citation Nr: 1707326	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974, and from July 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  A November 2008 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a neck disability, and an August 2012 rating decision denied the Veteran's claim of entitlement to posttraumatic stress disorder (PTSD).  

In February 2016, the Board remanded the issue of service connection for a neck disability, and a September 2016 rating decision granted this claim.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a neck disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran has sought service connection for specific diagnoses such as depression and PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Accordingly, the issue for consideration has been recharacterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Board remanded the Veteran's claim in order to provide the Veteran with a VA examination.  An internal VA document dated July 18, 2016, indicates that the Veteran "failed to RSVP" for an examination; no other documentation regarding the scheduling of the Veteran's examination is available.  In September 2016, the Veteran requested that this examination be rescheduled.  Given the Veteran's otherwise active participation in pursuing his claim, the Board will provide the Veteran with an additional opportunity to participate in a psychiatric examination.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder to include depression and PTSD.  All documentation associated with the scheduling of this examination should be associated with the record.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner should then address the following:

(a) Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD and/or depression.

(b) Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that any diagnosed psychiatric disorder existed prior to his active duty service?

(c) If the answer to question (b) is yes, the examiner should then opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during active duty service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disease.

(d) If the answer to question (b) is no, for each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed military sexual trauma.  In rendering his/her opinion, the examiner should address the diagnosis of PTSD due to military sexual trauma, which has been rendered by the Veteran's VA treatment provider.

2. Then, readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




